Exhibit 10.1 SECURED PARTY SALE AGREEMENT This Secured Party Sale Agreement (the “Agreement”) is entered into as of March 21, 2008, by and between NewStar Financial, Inc., a Delaware corporation (“Seller”), as administrative agent andlender under the Credit Agreement (as hereinafter defined), USDC Portsmouth, Inc., a California corporation (“Purchaser”), and U.S. Dry Cleaning Corporation, a Delaware corporation (“Parent”). WITNESSETH WHEREAS, Seller has a duly perfected security interest in and lien on substantially all of the assets of Zoots Corporation, a Delaware corporation (“Zoots”), Zoots Holding Corporation, a Delaware corporation (“Holding”), Delivery LLC, a Delaware limited liability company (“Delivery,” and together with Zoots and Holding, the “Companies,” each of which may be referred to from time to time herein individually as a “Company”), and Widmer’s, LLC, a Delaware limited liability company (“Widmer’s”), to secure all liabilities, obligations and indebtedness owing to Seller under that certain Credit and Security Agreement dated as of April1, 2005 among Zoots as borrower, Holding, Delivery and Widmer’s as guarantors, and Seller (as successor lender thereunder) (as amended from time to time, the “Credit Agreement”), and the other agreements, documents and instruments entered into in connection therewith (collectively, the “Credit Documents”); WHEREAS, Events of Default (as defined in the Credit Agreement) have occurred and are continuing; WHEREAS, as a result of such Events of Default and contemporaneously with the execution and delivery hereof, Seller is conducting a private sale to Purchaser pursuant to Section 9-610 of the UCC (as defined below) of certain of the assets of the Companies; WHEREAS, the Companies have consented to the sale provided for in this Agreement and have entered into an Assignment and Assumption Agreement with Purchaser of even date herewith (the “Assignment Agreement”), which, among other things, provides for the assignment to Purchaser at Closing of certain contracts to which the Companies are party; and WHEREAS, the parties desire to memorialize the terms and conditions under which Seller will sell to Purchaser, and Purchaser will purchase from Seller, certain of the assets of the Companies. NOW THEREFORE, in consideration of the mutual covenants and agreements hereinafter set forth, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: ARTICLE 1 THE TRANSACTIONS; CLOSING 1.1.Purchase and Sale of Purchased Assets.Subject to the terms and conditions of this Agreement, at the Closing (as hereinafter defined), Seller, in its capacity as a secured creditor conducting a private foreclosure sale pursuant to Section 9-610 of the UCC, shall sell, transfer, assign and deliver to Purchaser, and Purchaser shall purchase from Seller, all of the Companies’ rights in and to the assets of the Companies’ assets described on Schedule 1.1 hereof (all of such assets being referred to herein as the “Purchased Assets”). 1.2.Excluded Assets.
